ICJ_029_NorwegianLoans_FRA_NOR_1957-07-06_JUD_01_PO_05_EN.txt. 71

DISSENTING OPINION OF JUDGE BASDEVANT
[Translation ]

I regret that I am unable to concur in the Judgment of the
Court that it is without jurisdiction in the present case and I believe
I must indicate briefly the reasons for my dissent.

In order to appraise the value of the Preliminary Objection
raised by the Norwegian Government to the jurisdiction of the
Court, the Court has placed itself on the ground on which the
Parties chose to argue the matter, namely, Article 36, paragraph 2,
of the Statute of the Court and the Declarations of the Governments
of the Kingdom of Norway and of the French Republic accepting
the compulsory jurisdiction of the Court in accordance with that
Article. I do not dispute this point of departure.

The Court has concentrated its attention on the reservation
which is contained in the French Declaration and which provides
that ‘‘this declaration does not apply to differences relating to
matters which are essentially within the national jurisdiction as
understood by the Government of the French Republic”. The Court
has pointed out that by virtue of the condition of reciprocity
embodied in the two Declarations and provided for in Article 36,
paragraph 3, Norway is entitled to rely on that reservation. I inter-
pret the reciprocity clause in the same manner.

Nor do I consider it necessary, any more than the Court does,
to deal with the question of the initial validity of that reservation
with regard to the present case.

It is less the reservation considered by itself and so to speak in
abstracto than the manner in which Norway's attitude should be
interpreted when she invoked the reservation on the basis of
reciprocity, which is at the source of my dissent. In other words I
confine myself strictly to the present case: a dispute between
France and Norway, a jurisdictional objection raised by Norway
to the Application presented by France.

The Judgment of the Court upholds this objection to the juris-
diction on the ground that Norway, invoking the French reservation
on the basis of reciprocity, has declared that the present matter
was essentially within its national jurisdiction as understood by the
Norwegian Government. The position thus adopted by the Nor-
wegian Government was regarded by the Court as sufficient to
preclude the compulsory jurisdiction of the Court which was in
principle accepted under the Declarations of the two Governments.

It is with regard to the interpretation thus placed upon the
position adopted by the Norwegian Government that I feel the
most serious doubts.

It is possible to imagine that a State invoking the reservation
should intend to put it forward as categorical in character so that
the opinion expressed by that State with regard to the character
of the dispute would be sufficient to preclude the jurisdiction of the
Court, without further consideration by the Court: it is not my

66
NORWEGIAN LOANS (DISS. OP. OF JUDGE BASDEVANT) 72

intention to prejudge in any way the question of the validity of the
reservation, interpreted as having such a scope. I merely observe
that that State would have to manifest that that is the scope which
it gives to the opinion it expresses, that its will to assume respon-
sibility for such an attitude would have to be sufficiently apparent.
However, I find it difficult to ascribe to Norway such an intention,
or such an attitude which would scarcely be consistent with Norway’s
traditional attitude in the matter of arbitration and international
jurisdiction; I find it difficult to consider that Norway intended
to assume such a responsibility, political and moral, not only
vis-à-vis the other Party and before the Court in the present dispute
but in a more general manner and by such a precedent, before the
United Nations and finally, by reason of the subject-matter of
the proceedings, with regard to her own financial credit.

For the terms in which Norway has referred to the reservation are
most moderate. They do not confer upon the reservation a categorical
character signifying that the Court ought to confine itself to the
reservation and not consider the matter further.

The reference to the reservation appears in paragraph 23 of the
Preliminary Objections but it appears there only in a hypothetical
form. On the basis of considerations which are fully developed,
the Preliminary Objections first state this conclusion: “It is clear,
therefore, that in bringing before the Court the dispute set out in
its Application ... the French Government is asking the Court to
adjudicate upon questions of municipal law and not upon questions
of international law, i.e. upon questions which do not fall within
the jurisdiction conferred upon the Court by the Declarations made
by the Parties under Article 36, paragraph 2, of the Statute.”
Immediately following this passage, the Preliminary Objections add:
“There can be no possible doubt on this point. If, however, there
should still be some doubt, the Norwegian Government would rely
upon the reservations made by the French Government in its
Declaration of March Ist, 1949.”

The Norwegian Government thus begins by stating very strongly
the contention that the dispute relates to questions of municipal
law and does not, therefore, fall within the jurisdiction of the Court.
The soundness of this contention and the value of the arguments
put forward in support of it are clearly submitted to the consider-
ation of the Court. The Norwegian Government claims that its
contention is irrebuttable and that there can be no possible doubt
on this point. It does refer, however, to a hypothetical situation,
a situation in which there should still be some doubt, and it is only
with regard to that hypothetical situation that the Norwegian
Government refers to the French reservation.

The whole Norwegian argument with regard to the reservation
appears in the Preliminary Objections, but quite apart from the
fact that the argument is there presented only hypothetically,
Norway has not interpreted the reservation as constituting a
categorical means whereby a State may preclude the jurisdiction

67
NORWEGIAN LOANS (DISS. OP. OF JUDGE BASDEVANT) 73

of the Court. Such an interpretation is possible: Norway has not put
it forward. Whilst not stating exactly what her view was, Norway
puts forward a more moderate interpretation to the effect that
“such a reservation must be interpreted in good faith and should a
Government seek to rely upon it with a view to denying the juris-
diction of the Court in a case which manifestly did not involve a
‘matter which is essentially within the national jurisdiction’ it
would be committing an abus de droit which would not prevent the
Court from acting”.

Norway thereby acknowledges the Court’s power to control the
exercise by a State of its right to invoke the reservation. What
is the extent of this power? The words quoted above do not
define the extent of this power, but some indication has been sup-
plied by the statement appearing at the end of the argument on the
First Preliminary Objection and at the end of what was said regard-
ing the reservation invoked by Norway. The Norwegian Government
begins by asserting its right to rely upon the French reservation but
does not stop there. It considers it appropriate to justify the use it
makes of that right and in this connection adds the following words:
“Convinced that the dispute ... is within the domestic jurisdiction,
the Norwegian Government considers itself fully entitled to rely on
this right.” It would have been unnecessary for the Norwegian
Government to state its conviction on this point if it had purported
to confer upon its own understanding of the nature of the dispute a
decisive character taking it outside the control of the Court. If it
says that it is convinced that the dispute is within the domestic juris-
diction, it is because it derives this conviction from the considera-
tions relied upon to prove that the dispute is within the domain of
Norwegian law and not of international law. And, “‘accordingly’’, in
other words as a result of the conviction thus acquired, it “requests
the Court to decline, on grounds that it lacks jurisdiction, the
function which the French Government would have it assume”.

If this passage is compared with the importance of the position
occupied in the Preliminary Objections by the argument on the
character of the dispute as determined by the character of the law
which is applicable to it, one is led to the view that, in the mind
of the Norwegian Government, the two grounds upon which it
relies in support of its first Preliminary Objection converge and
that in the present case the determination of the character of the
matter will depend upon the law to be applied.

This interpretation is confirmed by the fact in the subsequent
written and oral proceedings, the Norwegian Government carefully
concentrated on the character of the applicable law in support of
its objection to the jurisdiction. Only one allusion was made on
behalf of the Norwegian Government to the French reservation,
with indirect and very brief reference to the condition of reciprocity
at the hearing of May 2oth, 1957. And indeed Counsel for the
Norwegian Government merely made the allusion in support of his
conclusion that the undertakings binding the two States in the

68
NORWEGIAN LOANS (DISS. OP. OF JUDGE BASDEVANT) 74

matter of jurisdiction “‘only relate to disputes of international law”.
This confirms the interpretation given above of the intentions of
the Norwegian Government and this interpretation is in harmony
with the frequently repeated assertion that the Norwegian Govern-
ment does not reject the jurisdiction of the Court absolutely,
because it so chooses, but on grounds which have been carefully
set out, thus showing that it was intended that the Court should
adjudicate upon them.

It would have been in the interests of Norway to confer a cate-
gorical character upon the defence provided by the French reser-
vation. She has not done so for a highly commendable reason,
because she was anxious to respect her international obligations.

In the matter of compulsory jurisdiction, France and Norway
are not bound only by the Declarations to which they subscribed on
the basis of Article 36, paragraph 2, of the Statute of the Court.
They are bound also by the General Act of September 26th, 1928,
to which they have both acceded. This Act is, so far as they are
concerned, one of those ‘‘treaties and conventions in force” which
establish the jurisdiction of the Court and which are referred to in
Article 36, paragraph 1, of the Statute. For the purposes of the
application of this Act, Article 37 of the Statute has substituted the
International Court of Justice for the Permanent Court of Inter-
national Justice. This Act was mentioned in the Observations of
the French Government and was subsequently invoked explicitly
at the hearing of May r4th by the Agent of that Government. It
was mentioned, at the hearing of May 21st, by Counsel for the
Norwegian Government. At no time has any doubt been raised as
to the fact that this Act is binding as between France and Norway.

There is no reason to think that this General Act should not
receive the attention of the Court. At no time did it appear that the
French Government had abandoned its right to rely on it. Even if
it had maintained silence with regard to it, the Court “whose
function it is to decide in accordance with international law such
disputes as are submitted to it’’ could not ignore it. When it is a
matter of determining its jurisdiction and, above all, of deter-
mining the effect of an objection to its compulsory jurisdiction,
the principle of which has been admitted as between the Parties,
the Court must, of itself, seek with all the means at its disposal to
ascertain what is the law. In a matter in which such research was
less imperatively necessary, the Permanent Court did not hesitate
to undertake it, stating that “in the fulfilment of its task of itself
ascertaining what the international law is, it ... has included in its
researches all precedents, teachings and facts to which it had access
and which might possibly have revealed the existence of one of the
principles of international law contemplated in the special agree-
ment’. (P.C.I.J. Judgment No. 9, p. 31.)

On acceding to the General Act, on May 31st, 1931, the French
Government, in so far as it was explicitly authorized to do so by
Article 39, sub-paragraph (6), and by Article 41 of that Act, declared

69
NORWEGIAN LOANS (DISS. OP. OF JUDGE BASDEVANT) 75

that its accession, involving inter alia the acceptance of the
compulsory jurisdiction of the Court, applied to disputes “other
than those which the Permanent Court of International Justice
may recognize as bearing on a question left by international law
to the exclusive competence of the State”. As this reservation was
formulated by France, Norway may, as stated in Article 39,
paragraph 3, of the General Act, rely upon it as against France.

Such was the law in force between France and Norway concerning
the compulsory jurisdiction of the Court at the time when France
accepted afresh the compulsory jurisdiction of the Court by her
Declaration of March rst, 1949, on the basis of Article 36, para-
graph 2, of the Statute. The law thus in force embodied the reserva-
tion concerning the exclusive competence of the State, but, on the one
hand, there was the qualification of that reservation regarding what
is recognized by international law and, on the other hand, the Court
was given the power to verify, when the reservation should come
to be pleaded, whether it was rightly or wrongly invoked.

The Declaration by which the French Government accepted
compulsory jurisdiction on the basis of Article 36, paragraph 2,
of the Statute contains a reservation of wider scope, since it refers
not to what is recognized by international law, but to the under-
standing of the Government which invokes the reservation and,
further, since it does not submit that understanding to the verifi-
cation of the Court. At all events, it does not do so expressly. The
Declaration thus limits the sphere of compulsory jurisdiction more
than did the General Act in relations between France and Norway.
Now, it is clear that this unilateral Declaration by the French
Government could not modify, in this limitative sense, the law
that was then in force between France and Norway.

In a case in which it had been contended that not a unilateral
declaration but a treaty between two States had limited the scope
as between them of their previous declarations accepting compul-
sory jurisdiction, the Permanent Court rejected this contention and
said in this connection:

“The multiplicity of agreements concluded accepting the com-
pulsory jurisdiction is evidence that the contracting Parties intended
to open up new ways of access to the Court rather than to close old
ways or to allow them to cancel each other out with the ultimate
result that no jurisdiction would remain.” (P.C.I.J., Series A/B,
No. 77, p. 76.) A way of access to the Court was opened up by the
accession of the two Parties to the General Act of 1928. It could
not be closed or cancelled out by the restrictive clause which the
French Government, and not the Norwegian Government, added
to its fresh acceptance of compulsory jurisdiction stated in its
Declaration of 1949. This restrictive clause, emanating from only
one of them, does not constitute the law as between France and
Norway. The clause is not sufficient to set aside the juridical system
existing between them on this point. It cannot close the way of

70
NORWEGIAN LOANS (DISS. OP. OF JUDGE BASDEVANT) 76

access to the Court that was formerly open, or cancel it out with
the result that no jurisdiction would remain.

Between France and Norway, on the point now under considera-
tion, the acceptance of compulsory jurisdiction is, therefore, to-day
as prior to the French Declaration of March Ist, 1949, set aside
only in respect of such disputes as the Court may recognize as
bearing on a question left by international law to the exclusive
competence of the State.

This presentation of the state of the law existing between France
and Norway explains the sense attached by Norway to her reliance
on the French reservation. She relied on it, and could only rely
on it, in the sense that this reservation has in relations between
France and Norway, that is to say, not as a reservation the appli-
cation of which depends on the discretionary judgment of the
State wich relies on it, but as a reservation the scope of which
depends on what is recognized by international law as found by the
Court. I cannot suppose that Norway intended to give the reser-
vation a more absolute sense which would be in conflict with the
law existing in this matter between the two countries.

This interpretation, involving a reference to what is recognized
by international law as found by the Court, is in complete harmony
with the moderate interpretation which Norway gave to the
reservation and with the small place it occupies in her reasoning
which, on the other hand, went to great lengths to show that the
dispute relates to questions of Norwegian law and not to questions
of international law and, on that ground, does not come within the
jurisdiction of the Court.

In view of all this reasoning—and even from the mere perusal of
the Preliminary Objections—I cannot believe that it was the Nor-
wegian Government’s intention to prove to the satisfaction of the
Court that the dispute relates only to questions of Norwegian law,
‘to ask the Court to find that it agrees with this view and then to
add immediately that the Court’s opinion on this point is of no
importance and that it is only the Norwegian Government’s
opinion that counts.

The Norwegian Government’s intention seems to me to be quite
different. In invoking the French reservation, its intention was that
its bearing on the present case should be considered in the light of the
elements of the case: the subject of the claim and the law applic-
able. It is on this footing that the appeal to the reservation must be
judged and that the discussion between the Parties in fact developed.

The Norwegian Government might have followed another
course. When it invoked the French reservation, it might have
relied, in this connection, on the fact that this case is concerned
with public loans, with measures affecting the monetary system
of Norway. I do not prejudge the validity of such considerations.
That was the course followed in the case of the nationality decrees
in Tunis and Morocco and it led the Permanent Court to find that
questions of nationality are amongst those which international law

71
NORWEGIAN LOANS (DISS. OP. OF JUDGE BASDEVANT) 77

leaves to the jurisdiction of the State but that it is otherwise when
the application of treaties is involved in regard to them. The
Norwegian Government did not take this course. The only grounds
which it advanced and which, if accepted, would be such as to
prove that the present dispute brings before the Court questions
which international law leaves to the exclusive jurisdiction of
Norway, are those relating to the nature of the law to be applied
for the settlement of this dispute, namely, Norwegian law and not
international law.

As the Judgment interprets the Norwegian Government’s in-
tention in a different way from that in which I have felt it proper
to interpret it—and that is the source of my dissent—it was not
necessary for it to consider whether the dispute brought before the
Court falls exclusively within the application of Norwegian law
and whether, on that ground, it falls outside the jurisdiction of
the Court either by the application of Article 36, paragraph 2,
of the Statute or through the effect of the French reservation
invoked by Norway without further explanation. In view of the
silence of the Judgment, I shall confine myself to some very brief
observations on this point.

I understand that the wording adopted for the Submissions in
the Application should have led the Norwegian Government to put
forward its first Preliminary Objection. The same terms might have
been used in the Submissions of a bondholder proceeding against
his Norwegian debtor before a Norwegian tribunal. But the dis-
cussion before the Court eliminated all assimilation between these
two cases and, in the course of these proceedings, it was frequently
asserted, particularly on the Norwegian side, that the dispute
between the French Government and the Norwegian Government
was different from the dispute between bondholders and Norwegian
debtors and came within the purview of a different branch of law.

The French Government is here acting in the exercise of its
right under international law to protect its nationals as against a
foreign State. The Judgment rightly recalls that, in its Note of
January 27th, 1955, the French Government proposed to the
Norwegian Government that the dispute should be referred to an
international tribunal in order to determine, on the basis of the
general principles of international law, whether the gold clause
which, it contended, was contained in the bonds in question, had
to be respected. The Judgment recalls also that, at the very outset
of the diplomatic dispute, the French Legation in Oslo, in its Note
dated June 16th, 1925, stated that it believed a contradiction to
exist between the Norwegian law of December 15th, 1923, and the
obligations which had been assumed towards the holders of the
loans of the Mortgage Bank of Norway, and contended, in this
connection, that it would not seem that a unilateral decision can be
relied upon as against foreign creditors. In the proceedings before
the Court, the French Government continually impugned this law
of 1923, from this point of view, and in its final Submissions filed

72
NORWEGIAN LOANS (DISS. OP. OF JUDGE BASDEVANT) 78

on May 25th, 1957, it asked the Court to adjudge and declare that
undertakings as to the amount of the debts contracted under the
loans referred to in the Application cannot be unilaterally modified.
The French Government placed reliance en Judgments Nos. 14 and
15 of the Permanent Court of International Justice, contending
that, in the present case as previously in the cases of the Serbian
loans and the Brazilian Federal loans, the loans in question are
international loans. It complained that Norway was practising
discrimination to the advantage of Danish and Swedish holders
and to the detriment of French holders, and it claimed that this
discrimination constituted a direct violation of international law. On
all those grounds it sought to obtain redress through a decision of the
Court which, without passing upon the financial adjustment of pay-
ments which the French Government declared itself ready to study
with the Norwegian Government, would find that the debtor in the
case of the loans specified i in the Application cannot validly discharge
his obligation except by payments as they fall due in gold value.

It is on this ground that the French Government intended to
place the claim it brought against the Norwegian Government. It is
not for me to prejudge the reply that should be given to it on any
of the points thus raised. J confine myself to noting that adjudi-
cation upon this claim is a matter that comes within the purview
not of Norwegian law but of international law.

No doubt, in order that the questions of law thus referred to,
and others of the same kind raised in the proceedings, may come
up for consideration, it must first be determined that the loans in
dispute, or some of them, do in fact contain a gold clause. This is a
question of the facts involved in the case, and these have been set
out in the Memorial and Counter-Memorial. This statement of the
facts may bring up certain questions of Norwegian law concerning,
for instance, the initial validity of the gold clause in the loans in
dispute. But, if the Court is seised of questions of international law
in the dispute at present pending between France and Norway, and
if, for that reason, the Court has jurisdiction to adjudicate on this
dispute, it obviously follows that the Court will also have to examine
the questions of fact that arise. It must include among these any
questions of the interpretation of such Norwegian laws as may call
for consideration. It has never been contended that the Court should
refer such questions to the consideration and decision of any
particular national tribunal.

Having regard to the sense I attach to the Norwegian Govern-
ment’s intention in invoking the French reservation, and having
regard to the nature of the questions actually submitted to the
Court, I do not think that Norway is justified, in this case, in
declining the jurisdiction of the Court on the ground of the reser-
vation concerning its national jurisdiction.

(Signed) BASDEVANT.

73
